DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to receiving a user’s request for identifying a target vehicle by receiving identification of the target vehicle; receiving, from a requesting autonomous vehicle of a user via one or more networks, a request for identifying a target vehicle, wherein the request comprises an identification of the target vehicle; identifying a plurality of autonomous vehicles based on a GPS location of the requesting autonomous vehicle; forwarding, via the one or more networks, the request to the plurality of autonomous vehicles; obtaining, from the plurality of autonomous vehicles, a set of vehicle identification information, wherein each of the set of vehicle identification information is obtained from a corresponding autonomous vehicle in the plurality of autonomous vehicles, and comprises image information conveying identifications and locations of one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle, and wherein the locations of the one or more vehicles are obtained from location sensors including at least one of a GPS, an altimeter, or a pressure sensor; searching for one or more pieces of the set of vehicle identification information by matching the identification of the target vehicle with a stitching result of the image information in the one or more pieces of vehicle identification information; determining, from the one or more pieces of vehicle identification information, vehicle context information for the target vehicle, wherein the vehicle context information for the target vehicle describes a context of the target vehicle, the context including at least one of: a speed of travel, a direction of travel, or a trajectory, and wherein the determining the vehicle context information is based on comparing first vehicle identification information and second vehicle identification information from the set of vehicle identification the requesting autonomous vehicle of the user through one or more user interfaces.
The most remarkable prior arts are Horii (US 2016/0068156), Ansari (US 2016/0357188), Lin et al. (US 2019/0325219), Mason et al. (US 2015/0338226) and Tran et al. (US 2017/0318360).
Horii is directed to a system for controlling an autonomous vehicle having cameras for obtaining image data of neighboring vehicles in a proximity of the autonomous vehicle and for identifying physical characteristics of the neighboring vehicles, including makes, models, and trims of neighboring vehicles, colors of the neighboring vehicles, and exposed cargo being carried by the neighboring vehicles. The system maps the identified physical characteristics into predicted potential on-road events in the proximity of the autonomous vehicle, and makes driving decisions based on the predicted potential on-road event. Horii, however, does not teach all the elements of the independent claims.
Ansari is directed to a smart vehicle can be operated by generating a 3D model of a sensor’s field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor’s field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle. Ansari, however, does not teach all the elements of the independent claims.

Mason et al. is directed to systems and methods for determination of an access path are disclosed. The access path may include any drivable route that is within a site, and is often, but not necessarily, exclusive of roads in a road network external to the site. In some cases, access paths may include a set of streets between two or more sites without necessarily including a drivable path within a site. Further, the systems and methods may calculate or determine minimum cost routes that include the access path. In some cases, the calculated route may be the minimum cost route that includes the access path, but not necessarily a minimum cost route to a site. In other words, in some cases, the selection of an access path serves as a constraint that supersedes the calculation of a minimum cost route. Mason, however, does not teach all the elements of the independent claims.
Tran et al. is directed to an Internet of Thing (IoT) device includes a body with a processor, a camera and a wireless transceiver coupled to the processor. Tran, however, does not teach all the elements of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662